          Case 1:19-vv-01146-UNJ Document 31 Filed 02/23/21 Page 1 of 2




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-1146V
                                        UNPUBLISHED


    NIKKI RUDD,                                             Chief Special Master Corcoran

                        Petitioner,                         Filed: December 29, 2020
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Kathryn Lee Bruns, Faraci Lange, LLP, Rochester, NY, for petitioner.

Kimberly Shubert Davey, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT1

       On August 7, 2019, Nikki Rudd filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the “Vaccine
Act”). Petitioner alleges that her receipt of the influenza (flu) vaccine on October 5, 2016
caused her to develop a shoulder injury related to vaccine administration (SIRVA).
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

        On December 21, 2020, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c)
Report (Report) at 1; ECF No. 24. Specifically, Respondent that Petitioner’s “alleged
injury is consistent with SIRVA, as defined on the Vaccine Injury Table.” Report at 3.

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
         Case 1:19-vv-01146-UNJ Document 31 Filed 02/23/21 Page 2 of 2




Respondent determined that “[P]etitioner had no history of pain, inflammation or
dysfunction in her left shoulder; her pain and reduced range of motion occurred within 48
hours of receipt of an intramuscular vaccination; her symptoms were limited to the
shoulder in which the vaccine was administered; and no other condition or abnormality
was identified to explain her symptoms . . . . In addition, given the medical records outlined
above, petitioner has satisfied the statutory requirement that petitioner’s injury lasted for
at least six months as required by 42 U.S.C. § 300aa-11(c)(1)(D)(i).” Id. Respondent
concluded that Petitioner has satisfied all legal prerequisites for compensation under the
Act. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                    s/Brian H. Corcoran
                                    Brian H. Corcoran
                                    Chief Special Master




                                              2
